466 F.2d 518
UNITED STATES of America, Plaintiff-Appellee,v.STATE OF TEXAS et al., Defendants, San Felipe-Del RioConsolidated Independent School District,Intervenor-Appellant.
No.72-1046.
United States Court of Appeals,Fifth Circuit.
Aug. 29, 1972.

Grant Cook, Houston, Tex., Watt Murrah, Del Rio, Tex., Jesus B. Ochoa, Jr., El Paso, Tex., Mike V. Gonsalez, Del Rio, Tex., Warren Burnett, Odessa, Tex., for intervenor-appellant.
Roby Hadden, U.S. Atty., Tyler, Tex., Brian K. Landsberg, Chief, Joseph D. Rich, Educ. Section, Dept. of Justice, Washington, D.C., for plaintiff-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.

BY THE COURT:

1
Those interested in the prior events of this litigation may consult United States v. State of Texas, 321 F.Supp. 1043 (E. D., Tex., 1970); United States v.Texas, 5 Cir., 1971, 447 F.2d 441, cert. denied 404 U.S. 1016, 92 S.Ct. 675, 30 L.Ed.2d 663 (January 10, 1972).


2
This litigation originally was a suit brought by the United States in the Eastern District of Texas to desegregate schools situated in both the Eastern and Western Districts of that State.


3
Ultimately, the Del Rio Independent School District and its neighbor, the San Felipe Independent School District, in the Western District of Texas, were consolidated.  The newly consolidated district filed a plan of desegregation for 1971-1972, including a proposed implementation of a comprehensive education plan proposed by the Department of Health, Education and Welfare.  Del Rio Independent School District appealed to this Court.  On November 3, 1971, this Court granted an agreed motion filed by both the United States and Del Rio to remand the case to the United States District Court for the purpose of inaugurating a plan agreed to by the United States.  Once the parties returned to the United States District Court, differences again arose but the District Court entered a memorandum opinion, 342 F. Supp. 24, which, inter alia, required the implementation of a comprehensive educational plan.  Again, the parties are appealing.


4
Under the provisions of our Local Rule 21,1 we affirm the judgment of the District Court as to the implementation of the plan as ordered by the District Court in its judgment of December 6, 1971.


5
This leaves only one matter for disposition.  The District Court now in charge of this case sits in the Eastern District of Texas at Tyler.  The San Felipe Del Rio School District is situated on the Rio Grande River, five hundred miles away, and in the Western District of Texas.  The School District has previously moved for a change of venue to the Western District.  Now that a plan has been approved we see no compelling necessity for attempting to supervise the case from Tyler at a distance of five hundred miles when it equally as well may be supervised in the Western District.  The District Court is directed now to transfer the case to the Western District of Texas.


6
The judgment hereinabove described as to the desegregation of the San Felipe Del Rio District is affirmed.


7
The case will be transferred to the Western District of Texas.


8
So ordered.



1
 See NLRB v.Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966